Motion by appellant to enlarge time to perfect his appeal, granted; time enlarged to the May Term, beginning April 23, 1962; appeal ordered on the calendar for said term. Motion by appellant to fix bail, pending appeal, denied. While the appellate court has a general power to admit to bail (Code Grim. Pro., § 583), a defendant appealing from a judgment of conviction may be admitted to bail only if a certificate of reasonable doubt has been issued (Code Grim. Pro., §§ 555, 556). In this case such certificate may be issued only by the County Court, Queens County, or by the Supreme Court, Special Term, Queens County (Code Crim. Pro., § 529) —not by this court. The court issuing the certificate is also empowered to fix bail. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hopkins, JJ., concur.